DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Examiner suggests applicant further clarify what does it mean for “so as to” in claim 1.  
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first light emitting component configured to”,  “a display unit configured to” in claim 1;
“a position signal transmitting unit configured to”,  in claim 3;
“an erasing device configured to”,  in claim 9;
 “a position signal storage unit configured to”,  “a position signal receiving unit  configured to” “an erasing device configured to” in claim 10;
“a control unit  configured to”,  in claim 11;
“a third light emitting component configured to”, in claim 15;
“a position signal transmitting unit configured to”,  in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
[0048] In the embodiment, the display unit 3001, for example, can be a display unit of an appropriate type, and can be an active display unit or a passive display unit, such as comprising an organic light-emitting diode display device, an electrochromic display device, an electronic ink display device, a liquid crystal display device and the like. The driving circuit is powered through the write-in control circuit. 
[0049] For example, where the display unit 3001 comprises an organic light-emitting diode display device, the organic light-emitting diode display device can emit a visible light of a certain color that is visible to the user during operation, for example, the visible light may be white light or red light, green light, blue light and the like. The 
[0010] discloses the position signal transmitting unit is a position light-emitting diode.
[0064] “the erasing device 2 can comprise a light-emitting diode to emit the second light.”
[0065] “the position signal storage unit 22 can comprise, for example, any circuit or medium that has an information storage function, such as a semiconductor storage medium, a magnetic storage medium and the like.“
[0065] the position signal receiving unit 21 can comprise a photosensitive diode and the like.
[0066] The control unit 23, for example, can be a control circuit and so on. 
[0010] the position signal transmitting unit is a position light-emitting diode.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a first light emitting component configured to”,  “a third light emitting component configured to”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. 
In particular, the specification states the claimed function of first light emitting component 2001 on Fig. 3. Fig. 3 first light emitting component 2001 appears like a black box. It is unclear what is inside the black box. 
The specification does not disclose third light emitting component.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2 – 20 have same issue because of claim dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification is devoid of adequate structure to perform the claimed function. 
In particular, the specification states the claimed function of first light emitting component 2001 on Fig. 3. Fig. 3 first light emitting component 2001 appears like a black box. It is unclear what is inside the black box. 
The specification does not disclose third light emitting component.
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of person ordinary skill in the art reasonably conclude that the inventor has possession of the claimed invention.
Claims 2 – 20 have same issue because of claim dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 – 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 preamble recites “A handwriting display system comprising”.
Claim 9 depends on claim 8.
Claim 8 preamble recites “A handwriting display panel comprising”.
Claim 8 depends on claim 1. 
Claim 1 preamble recites “A pixel circuit comprising”.
Claim 9 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claims 10 – 17 have same issue.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (U.S. Patent Publication 20060292394 A1) in view of Chen et al. (U.S. Patent Publication 20160014870 A1).
Regarding claim 1, Iwaki discloses “A pixel circuit, comprising: 
a write-in control circuit, (Fig. 16,  writing gate signal line driver circuit 913)  a light- emitting circuit (Fig. 16,  a light emitting element 903), a display control circuit (Fig. 16,  source signal line driver circuit 915)  and an erasing control circuit, (Fig. 16,  erasing gate signal line driver circuit 914  and switch 919)  
the light-emitting circuit comprises a first light-emitting component (Fig. 16,  a light emitting element 903), and the first light- emitting component is configured to emit the first light to illuminate the photosensitive switch where the photosensitive switch is turned on; ([0170] [0171]) 
the display control circuit comprises a display unit, (Figs. 15 – 18, [0156] “light emitting device having a display function “) and the display unit is configured to perform display operation where the photosensitive switch is turned on; and 
the erasing control circuit comprises an induction switch, (Fig. 16,  erasing gate signal line driver circuit 914  and switch 919) and the induction switch is controllable to be turned on, so as to stop the first light-emitting component (Fig. 16,  a light emitting element 903) from emitting light.  ([0161] [0170]) 
Iwaki does not disclose “wherein the write-in control circuit comprises a photosensitive switch, and the photosensitive switch is capable of being turned on under illumination of first light;”
([0011] “the photosensitive device is a photosensitive resistor or photosensitive diode,“[0028] “photosensitive resistor or photosensitive diode which uses a light sensitive characteristic thereof to acquire the brightness signal of which the electric level value varies with the intensity of light. “  [0029] [0030] [0055]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate photosensitive device by Chen into device of Iwaki.  The suggestion/motivation would have been to adjust brightness level. (Chen: [0011])
Regarding claim 2, Iwaki and Chen disclose “wherein the write-in control circuit comprises a first terminal and comprises a second terminal used to be connected with a first power supply voltage, (Iwaki Fig. 3 [0170] [0171]) and the first light-emitting component, the display control circuit and the erasing control circuit are connected with the first terminal of the write-in control circuit.” (Iwaki Fig. 3 [0170] [0171]) 
Regarding claim 3, Iwaki and Chen disclose “further comprising a position signal transmitting circuit, wherein the position signal transmitting circuit comprises a position signal transmitting unit, and the position signal transmitting unit is configured to transmit a position signal of the display unit where the photosensitive switch of the write-in control circuit is turned on”. (Chen [0028] [0029] [0030] [0055]) 
1 Regarding claim 4, Iwaki and Chen disclose “wherein the write-in control circuit comprises a first terminal and comprises a second terminal used to be connected 
Regarding claim 5, Iwaki and Chen disclose “further comprising a reset control circuit, wherein the reset control circuit comprises a recovery switch circuit, and the recovery switch circuit is configured to allow the first light-emitting component to emit the first light and allow the position signal transmitting circuit to work where the recovery switch circuit is turned on”.  (Iwaki Fig. 15, [0157]) 
Regarding claim 7, Iwaki and Chen disclose “wherein the position signal transmitting unit is a position light-emitting diode that transmits the position signal”. (Chen [0028] [0029] [0030] [0055])
Regarding claim 8, Iwaki and Chen disclose “A handwriting dis play panel, comprising a plurality of pixel units, and the pixel unit comprises the pixel circuit according to claim 1.” (Iwaki Fig. 3 [0170] [0171]) 
Regarding claim 9, Iwaki and Chen disclose “A handwriting display system, comprising the handwriting display panel according to claim 8 and an erasing device; wherein the erasing device is configured to be capable of allowing the induction switch of the erasing control circuit of the pixel circuit to be turned on, so as to stop the first light-emitting component from emitting light.” (Iwaki Fig. 16,  erasing gate signal line driver circuit 914  and switch 919 [0161])
Regarding claim 18, Iwaki and Chen disclose “wherein display unit is an organic light- emitting diode display device, an electrochromic display device, an electronic ink display device or a liquid crystal display device”.  (Iwaki [0164] [0166]){10388/007298-USO/02086942.1}

Allowable Subject Matter
Claims 6, 10 – 17, 19, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 112(a) and 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 20050134536 A1 discloses write-scan circuit 20 on Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693